Citation Nr: 0804433	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-37 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Board notes that numerous issues were addressed in the 
Statement of the Case, but the veteran thereafter limited his 
appeal to the issues appearing on the title page of this 
decision.

In December 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  In an unappealed July 2005 rating decision, the RO denied 
reopening of a claim of entitlement to service connection for 
right knee disability and a claim of entitlement to service 
connection for left knee disability.

2.  The evidence associated with the claims file subsequent 
to the RO's July 2001 rating decision is cumulative or 
redundant of evidence already of record or is not sufficient 
to raise a reasonable possibility of substantiating either 
claim.






CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims of service 
connection for disabilities of the knees.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

Although the record in this case does not reflect that the 
veteran was provided VCAA compliant notice before the initial 
adjudication of the claims to reopen, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
either of the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims is no more than harmless error.  

The record reflects that the RO informed the veteran in the 
Statement of the Case why his earlier claims had been denied 
and of the assistance that VA would provide to obtain 
evidence on his behalf.  Moreover, at the December 2007 
hearing, the undersigned specifically informed the veteran of 
the evidence he should submit to substantiate his claims to 
reopen.  In accordance with the veteran's request, the record 
was held open for a period of 60 days to afford the veteran 
an opportunity to submit the required evidence.  Thereafter, 
the veteran neither submitted additional evidence or 
requested additional time to submit evidence.  Therefore, in 
the Board's opinion, there is no reason to believe that the 
RO's decision with respect to either claim would have been 
different had VCAA notice been provided at an earlier time.

The record also reflects that all indicated development to 
obtain the veteran's service medical records and alternative 
records has been undertaken, but only the report of 
examination for discharge has been obtained.  It is clear 
that any additional efforts to obtain service medical records 
would be futile.  As explained below, for the purposes of 
this decision, the Board will assume that the veteran's knees 
were injured in service, as contended.

The record does reflect that post-service medical records 
identified by the veteran have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.  Although the 
veteran was not afforded a VA examination to determine the 
etiology of his knee disabilities, VA is not obliged to 
provide such an examination if new and material evidence to 
reopen a claim has not been received.  See 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that the any procedural errors 
in the RO's development and consideration of the claims to 
reopen were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

In an unappealed rating decision dated in July 2005, 
reopening of claims for service connection for right and left 
knee disabilities was denied because new and material 
evidence had not been presented.  The evidence then of record 
included medical evidence showing that the veteran currently 
had a disability of each knee, and statements from the 
veteran concerning service injuries of his knees and linking 
his current bilateral knee disability to those injuries.  The 
only service medical record then of record was the report of 
the veteran's examination for discharge, which shows that his 
knees were found to be normal on clinical evaluation.  The 
evidence previously of record included no medical evidence 
suggesting that arthritis of either knee was present within 
one year following the veteran's discharge from service or 
medical evidence suggesting that any current knee disability 
is etiologically related to service.

The unavailability of service medical records documenting 
treatment for the veteran's knees is certainly due to no 
fault of the veteran.  As noted above, the Board will assume 
for the purpose of this decision that the veteran's knees 
were injured and treated during service, as the veteran 
contends.  Never the less, the Board must conclude that new 
and material evidence has not been received to reopen either 
claim.  In this regard, the Board notes that the medical 
evidence added to the record is essentially cumulative in 
nature because it continues to document the presence of 
bilateral knee disability many years after the veteran's 
discharge from service and does not suggest that disability 
of either knee is etiologically related to service.  In 
addition, the statements and testimony provided by the 
veteran after the July 2005 rating decision are similar to 
statements previously submitted by him.  Moreover, his 
statements and testimony are also insufficient to establish a 
reasonable possibility of substantiating either claim because 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen either claim.


ORDER

Reopening of the claim of entitlement to service connection 
for right knee disability is denied.

Reopening of the claim of entitlement to service connection 
for left knee disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


